Citation Nr: 1205168	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the discontinuation of the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38, United States Code, was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.A.


ATTORNEY FOR THE BOARD

David Traskey, Counsel 
INTRODUCTION

The Veteran had active service from May 1982 to May 1985 and from August 1989 to August 2006.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Vocational Rehabilitation and Employment Division of a Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran raised a claim of entitlement to reimbursement for a class taken prior to and/or during his acceptance into the vocational rehabilitation and education (VRE) program.  See October 2011 hearing transcript.  The Board refers this claim for any appropriate action.  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran applied for VRE benefits in November 2008.  At that time, it was noted that the Veteran was an instructor of a Junior Reserve Officer Training Program (JROTC).  The Veteran indicated on his VRE application that he needed additional educational training in the form of an associate's degree in order to keep his position as a JROTC instructor.  That same month, the Veteran was advised that he was eligible for participation in a VRE program.  In a February 2009 narrative assessment, the Veteran's rehabilitation counselor explained to the Veteran that he would need to demonstrate reasonable progress towards accomplishing his goal of obtaining an associate's degree.  In this context, reasonable progress was defined as the Veteran taking nine to 12 credit hours per semester towards his degree.  However, the Veteran stated that he was unable to take more than three credit hours per semester.

In March 2009, a VA rehabilitation officer upheld the decision not to proceed with the development of a rehabilitation plan for the Veteran because he was unable to demonstrate reasonable progress towards obtaining his degree.  It was noted that the Veteran was able to take only three credit hours per semester as a result of his full-time work schedule, but such a course load was noted to be "less than half-time."  The rehabilitation officer also noted that the counselor briefed the Veteran on other options to obtain his degree.
   
In a May 2009 report of contact, the rehabilitation counselor provided the Veteran with information about the post-9/11 GI Bill.  The Veteran acknowledged that the GI Bill benefits may be better for him, but he wished to continue his appeal because he was angry that the VRE program brochure "should have explained the rate of pursuit issue."  The Veteran was also advised in May 2009 of the pertinent regulations pertaining to rate of pursuit and pursuit of training under special conditions, including pursuit at less than half-time.  It was noted that the Veteran worked 40-50 hours per week and was able to take only three credit hours.  Based on this information, it was determined that the Veteran would need ten or more years to complete his degree program.  It was also noted that the Veteran did not meet the criteria for consideration of reduced pursuit at less than half-time.  The Veteran was further advised by way of an August 2009 letter that his participation in VRE was "interrupted," effective February 2009, because the Veteran was unable to pursue coursework at least half-time.  The Veteran stated in his August 2009 substantive appeal that he met two of the criteria for consideration of reduced pursuit at less than half-time.   

The Veteran submitted a statement in September 2009 in which he requested consideration of reduced pursuit at less than half-time.  The Veteran was subsequently notified in September 2009 that his VRE participation was discontinued.  Prior to discontinuing the Veteran's VRE participation, the rehabilitation counselor offered the Veteran the option of participating in reduced pursuit at less than half-time for one semester.  The Veteran was notified that after completion of that one semester, he would have to take additional classes or find alternate means to pay for his classes.  The Veteran informed the rehabilitation counselor that he wished to take the full ten years to complete the degree program.  Based on the Veteran's insistence to be allowed to complete the program on his terms at that rate, the rehabilitation counselor determined that VA would not be able to assist the Veteran in taking classes over the next ten years to obtain his associate's degree.  The Veteran's VRE participation was discontinued, effective October 2009.  The Veteran was notified by way of a letter dated October 2009 of the ways to reestablish eligibility and entitlement to Chapter 31 educational benefits.   

The Veteran testified before the Board in connection with this claim in October 2011.  Specifically, the Veteran acknowledged that he was not enrolled as a half-time student in a VRE program.  The Veteran described himself as "not necessarily willing" to become at least a half-time student due to concerns about his ability to properly complete two classes per semester in addition to his full-time work responsibilities.  The Veteran requested a waiver which would permit him to take one class per semester, rather than the required two classes.  The Veteran also acknowledged that he currently received post-9/11 GI Bill benefits and that he was enrolled in one class at the time of the hearing.  The benefits from the GI Bill, according to the Veteran, included paid tuition and a stipend for books.  The Veteran also expressed frustration with the VRE eligibility process, stated that his particular circumstances were not considered, and that he was not afforded the opportunity to work directly with a rehabilitation counselor.  The Veteran further claimed that he was "neglected," but admitted that there were some situations where he might have been able to take two classes in a semester.  However, the Veteran later testified that the nature of his work as a JROTC instructor did not allow him to take more than one class at a time.  The Veteran also denied receiving instructions from a rehabilitation counselor about tutoring or other available programs.          

The Veteran's acknowledgement of receipt of post-9/11 GI Bill benefits, including paid tuition and a stipend for books, indicates that there are outstanding records relevant to the issue currently on appeal.  In addition, although VA has obtained the Veteran's VRE file, his claims file has not been obtained.  On remand, therefore, the RO must obtain these records.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his VRE claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The Veteran must also be contacted and asked to provide specific information about his receipt of post-9/11 GI Bill benefits.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete claims file, as well as any and all records pertaining to the Veteran's application for and receipt of post-9/11 GI Bill benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  The RO must address the impact of the Veteran's receipt of post-9/11 GI Bill benefits, if any, on the current claim.  In this regard, it appears that the Veteran's stated desire to take one class per semester and receive paid tuition and a stipend for books has been accommodated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
    
No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 

_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

